Citation Nr: 0006323	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  96-07 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than September 1, 
1995, for the award of additional compensation for a 
dependent spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


REMAND

The veteran had active service from July 1969 to May 1971.  

The veteran was in receipt of additional VA compensation for 
a dependent spouse when he obtained a divorce from said 
spouse in April 1982.  In August 1982, the veteran entered 
into a second marriage, which has remained in effect to the 
present.  

In a November 1995 letter, the RO advised the veteran that it 
had been determined that he had not notified the VA of his 
1982 divorce and remarriage until August 1995.  On that 
basis, the RO found that the veteran was not entitled to 
payment for his first spouse after 1982, the year of his 
divorce.  It also determined that since the veteran had first 
notified the VA of the existence of his second spouse in 
August 1995, payment of additional compensation for her as a 
dependent could be made no earlier than September 1, 1995.  
This action resulted in the creation of an overpayment in the 
veteran's account.

The veteran disagreed with the effective date assigned for 
payment of additional compensation for his second spouse and 
requested waiver of recovery of the overpayment.

The veteran contends that he notified the RO of his divorce 
and remarriage in 1982 and that it was not until 1995 that he 
realized that these 1982 changes in his marital status had 
not been recorded by the RO.  He argues that he should not be 
charged for a mistake made by the RO and that the proper 
effective date of the award for his second spouse should be 
in 1982, rather than 1995.  

It is argued in the alternative that the veteran furnished 
the necessary spousal dependency information to the VA as 
part of an application for a VA guaranteed loan in 1983.  
While the submitted material was not in the veteran's claims 
folder, it was filed in the veteran's loan guaranty folder.  
It is argued by the veteran and his representative that this 
material was constructively of record and had to be 
considered by the RO in making their effective date 
determination.  The record shows that the RO did obtain the 
veteran's loan guaranty folder and considered its contents.  
However, the loan guaranty folder is not currently of record.  

The Board of Veterans' Appeals (Board) can not speculate as 
to the probative value, if any, of the VA loan guaranty 
records.  These records, which are critical to the veteran's 
argument for an earlier effective date, must be associated 
with the claims folder prior to further appellate review.  

Apparently, no action has been taken on the veteran's request 
for waiver of recovery of the overpayment.  During the 
pendency of this claim, VA General Counsel issued VAOPGCPREC 
6-98 which contains the following guidance:

8.  . . . we believe it is clear that, 
when a veteran both challenges the 
validity of the debt and requests waiver, 
the Regional Office must fully review the 
file and any material the veteran 
submits, and make appropriate written 
findings with regard to the validity of 
the debt.  If the Regional Office 
concludes that the debt is validly 
established, then the waiver request 
should be referred to the ROCOWAC 
[Regional Office Committee on Waivers and 
Compromises].  Assuming the debt is not 
fully waived, the veteran must be advised 
of the decision on both issues; i.e., 
debt validity and waiver, and informed of 
his or her right to appeal.  If the 
veteran files a Notice of Disagreement, 
the Statement of the Case must fully 
discuss both the validity of the debt and 
the reasons for not waiving such debt.  
If the veteran appeals both issues, the 
BVA should fully consider and decide both 
questions.  If BVA upholds the Regional 
Office, the veteran may then seek 
judicial review of either or both issues.

9.  . . . Requiring both a veteran and VA 
to litigate the validity of a debt in 
possibly three different courts (CVA, the 
Federal Circuit, and the Supreme Court) 
when an administrative remedy that might 
render the case moot is held in abeyance 
would be ridiculous and a waste of the 
veteran's and the Government's resources.  
Further, it is a well-established 
principle that individuals must exhaust 
their administrative remedies before 
resorting to the Federal courts.  
Insisting that a veteran seek judicial 
review of a debt's validity before the 
veteran may avail himself or herself of 
the administrative waiver remedy would be 
at cross-purpose with that doctrine. . . 
.  Defending the validity of a debt VA 
may later waive is simply not cost-
effective.  Nothing in the plain language 
of title 38, United States Code, or any 
other statute, purports to demand the 
full adjudication of a debt's validity 
before administrative waiver can be 
considered.

VAOPGCPREC 6-98 (emphasis added).

Accordingly, in order to afford the veteran due process of 
law, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
complete loan guaranty folder and 
associate it with the claims folder.  

2.  The RO should refer the veteran's 
request for waiver of collection of the 
overpayment to the Committee on Waivers 
and Compromises.  If waiver is denied, 
the veteran must be informed of his right 
to appeal this decision to the Board.  

3.  The veteran should be afforded and 
opportunity to provide additional 
evidence and argument on both the debt 
validity issue and the waiver issue.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Following completion of the above actions, the case should be 
reviewed by the RO.  If the benefits sought remain denied, or 
if a notice of disagreement is received regarding any other 
issue, the veteran and his representative should be provided 
with an appropriate supplemental statement of the case and 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


